EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Audit Committee Macatawa Bank Corporation Holland, Michigan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (333-116914) of Macatawa Bank Corporation of our report dated May 16, 2014, relating to the financial statements and supplemental schedule of Macatawa Bank 401(k) Plan which appear in this Form 11-K for the year ended December 31, 2013. /s/ BDO USA, LLP Grand Rapids, Michigan May 16, 2014
